—Appeal by the de*417fendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 24, 1996, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the trial court erred in admitting prejudicial flight testimony and failing to instruct the jury on the use of the flight testimony or the defense of temporary lawful possession are unpreserved for appellate review. We decline to reach the issues in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Madera, 198 AD2d 235; People v Baldwin, 170 AD2d 687; People v Sutherland, 166 AD2d 732).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Altman, J. P., Goldstein, Florio and Mc-Ginity, JJ., concur.